Citation Nr: 1738016	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-06 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for sleep apnea.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983 and from June 2007 to January 2008.  He also had a long period of service in the Marine Corps Reserve, wherein he had several periods where he was ordered to active duty via executive order, including from January 1991 to May 1991, January 2003 to January 2004, and November 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in August 2015 and remanded for additional development and adjudication.  In a subsequent May 2016 rating decision the RO granted service connection for hypertension.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and has provided no additional argument, therefore, it is not considered part of the current appeal.  

FINDINGS OF FACT

1.  The Veteran does not have a diagnosed left shoulder disorder.

2.  The Veteran does not have a qualifying chronic disability manifested by left shoulder pain due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.

3.  The Veteran's sleep apnea, did not have its onset during any period of active duty service, and is not otherwise etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in letters dated November 24, 2008 and January 19, 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis 

The Veteran is seeking service connection for a left shoulder disorder and sleep apnea, which he asserts had their onset during active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Obstructive sleep apnea is not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5 ).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

The Veteran's DD-214 indicates active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

I.  Left shoulder

The Veteran is seeking service connection for a left shoulder disorder that he says stems from an injury in 2003 during his military service.  He states that he sprained his left shoulder while doing (MCMAP) Marine Corps Martial Arts Program training.  See VA QTC examination report from B.J. Gottschalk, M.D., dated December 4, 2008.  The Board notes that the Veteran does not assert that his claimed left shoulder disorder developed during his Reserve service, but has specifically asserted that the injury occurred during a period of active duty.  See Appellant's Brief, dated June 13, 2017.

Service treatment records confirm the Veteran was treated for a single episode of left shoulder pain in September 2003.  However there are no records of additional follow-up evaluations or clinical findings during the remaining period of service, ending in January 2004, to suggest that this episode constituted a chronic disease process or that provide a basis for a current diagnosis.  In fact he continued to serve in the Marine Corps Reserve, including two additional periods of active duty.  The subsequently dated service treatment records show that on multiple reports of medical history completed during this timeframe, the Veteran specifically denied a history of painful/trick shoulder.

The Veteran later underwent a VA examination in December 2008, within a year of service discharge.  The examiner reviewed the Veteran's medical history, recorded his current complaints, and conducted an appropriate examination.  The Veteran's in-service left shoulder injury was also noted.  The Veteran reported stiffness, swelling, and constant aching pain without functional impairment.  Examination of the shoulder revealed full range of motion without pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  An X-ray of the shoulder revealed a fragment of bone immediately cephalad to the distal end of the clavicle, noted as a probable unfused apophyseal growth center.  The clinical impression was left-sided shoulder strain, currently resolved with no current residuals.  

In October 2015, the Veteran underwent a VA Gulf War examination to identify any disability patterns related to an undiagnosed illness or medically unexplained chronic multisymptom illnesses related to his exposures in the Gulf.  The examiner found that based on the Veteran's history, examination, treatment records, and medical treatise information regarding the health effects of serving in the Gulf War, the Veteran had developed irritable bowel syndrome with no other undiagnosed illnesses identified.

In this case, the primary impediment to a grant of service connection is the absence of medical evidence of a diagnosis.  There is no medical evidence establishing that the Veteran suffers from a currently diagnosed left shoulder disorder as a result of an injury during service.  There is no disputing the service treatment records that document treatment for left shoulder pain.  But merely establishing treatment for symptoms is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).

Also, as has been noted, the post-discharge evidence of record does not contain any evidence of a current diagnosis of a left shoulder disorder.  Pain by itself is not disabling and in any event is not conclusive clinical evidence of a chronic disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Here, there is no post-service evidence that the Veteran is currently being treated for shoulder disorder.  In addition, the VA examiners did not indicate any identifiable pathology involving the left shoulder despite his complaints, and the claims file contains no competent evidence refuting this opinion.  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  As for the left shoulder injury treated in service, the most probative evidence suggests that it completely resolved by the time of service discharge and a continuing permanent disability was not present.  

Moreover, there is also no objective indicator of a chronic disorder manifested by left shoulder pain as required by 38 C.F.R. § 3.317(a)(3).  The Board notes that a central requirement for service connection is that objective evidence of a chronic disability perceptible to an examining physician be present.  To the extent that the Veteran's subjective complaints of shoulder pain are seen as evidence of an objective indication of chronic disability, the Board cannot ignore the VA examiner who essentially concluded there was no objective indicator of illness.  Additionally, there is no lay or medical evidence of non-medical indications of a chronic qualifying disability that is capable of independent verification.  Therefore, the Veteran is not entitled to service connection under the presumption provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where the law and not the evidence is dispositive of the claim, the claim should be denied because of lack of entitlement under the law).

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

II.  Sleep apnea

The Veteran is also seeking service connection for sleep difficulties, which he asserts had its onset during active duty.  The claims file contains a lay statement from his  wife stating that she noticed the Veteran began to snore once he returned from active duty support of Operation Desert Storm in 1991 and that his symptoms of extreme fatigue and loud snoring became worse and worse over time.  See correspondence from K.Carlton, received in May 2013.

So to the extent the Veteran contends that his problems sleeping are due to an undiagnosed illness, which had its onset during the Gulf War, the Board finds that there are objective indications that he has a history of obstructive sleep apnea, a known clinical diagnosis, and therefore a claim that this disorder is due to an undiagnosed illness incurred during Persian Gulf service, pursuant to 38 C.F.R. § 3.317, is precluded.  See also VAOPGCPREC 8-98.  This issue will therefore be considered on a direct service connection basis.

Service treatment records do not document complaints or findings suggestive of a chronic sleep disorder including specific complaints of disordered sleep, snoring, shortness of breath, fatigue, excessive daytime sleepiness, or other signs indicative of sleep apnea, during any period of active duty.  Moreover on multiple reports of medical history completed throughout his military career, the Veteran specifically denied frequent trouble sleeping and ear nose or throat trouble.  He was examined and found to be clinically normal with respect to the nose, sinuses, mouth, and throat.

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any sleep problems in the immediate years after his separation from his most recent period of service in 2008.  The earliest relevant medical evidence is a July 2010 sleep study which shows a diagnosis of mild sleep apnea.  

The Veteran was afforded a VA examination in connection with his claim in March 2016.  The examiner reviewed the claims file, noting the Veteran's reported history of loud snoring, awakening, extreme fatigue, and non refreshing sleep since the 1990s.  He also referred to findings from previous sleep studies in 2010 and 2012, which confirmed the diagnosis, as well as the Veteran's reports of improvement in his fatigue and decreased snoring since starting CPAP.  The examiner then opined that the Veteran's sleep apnea was not at least as likely as not (50 percent or greater probability) incurred in or caused by service on the basis that there is no objective evidence available in the service treatment records or civilian medical records of complaints of or evaluation for fatigue, snoring, or other sleep related problems.  

He explained that obstructive sleep apnea cannot be diagnosed by history alone, but must be confirmed by a sleep study which demonstrates a significant number of apnea spells associated with oxygen desaturation.  Criteria for the diagnosis of obstructive sleep apnea have been determined by the American Academy of Sleep Medicine.  The examiner further explained that chronic snoring is common, occurring in 44 percent of males and 28 percent of females who are between 30 and 60 years of age in the general population and occasional snoring is almost universal.  There is insufficient evidence to conclude that the Veteran had obstructive sleep apnea while on active duty.

Based on the foregoing, the Board is unable to attribute the Veteran's diagnosed sleep apnea to his military service.  First the Veteran denied any pertinent symptoms at service discharge, and pertinent complaints do not arise in post-service treatment records until two years after service.  Although not a dispositive factor, the lapse in time between service and post-service medical symptoms may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).

Second, there is no competent medical evidence linking the diagnosed sleep apnea to the Veteran's military service as the VA examiner found no conclusive evidence that the Veteran suffered from symptoms of sleep apnea while in the service.  The VA opinion, is highly probative as it is based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiner considered the Veteran's relevant medical, lay statements, and other history, aside from the results of his personal clinical evaluation, and the Veteran's belief that his sleep apnea had its onset during service.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's sleep apnea.  The claims folder contains no competent medical evidence refuting this opinion.  

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service, the Board notes determining the etiology of sleep apnea (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the respiratory system and understanding of the potential causes and risk factors of sleep apnea, and so is beyond the scope of knowledge of a lay person.  

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his sleep apnea years after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for sleep apnea is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


